CALABRIA, Judge, concurring in part and dissenting in part.
I concur with the majority that the juvenile was competent to stand trial and that the *139court erred in denying defendant's motion to dismiss since there was insufficient evidence to find defendant guilty of possession of crack cocaine with intent to sell or deliver.
However, I respectfully dissent from the majority's determination that the search and seizure of the defendant was justified because I believe the officers had neither reasonable, articulable suspicion to detain the defendant, nor the probable cause and exigent circumstances required to search him. The majority determines that the defendant was seized by the officers' show of force, but concludes that such a seizure was justified. I disagree. The majority opinion bases its conclusion on three factors: defendant's presence in a high-crime area, his reluctance to speak with the police, and the presence in his mouth of some unknown object. The majority determines that these factors simultaneously provided Officer Kershaw with reasonable, articulable suspicion, probable cause, and exigent circumstances justifying a search of defendant's person. Assuming, arguendo, that these factors justify a brief investigatory seizure, they certainly do not rise to the level of probable cause.
"[P]robable cause requires only a probability or substantial chance of criminal activity, not an actual showing of such activity." Illinois v. Gates, 462 U.S. 213, 244 n. 13, 103 S.Ct. 2317, 76 L.Ed.2d 527, 552 (1983). "Probable cause for an arrest has been defined to be a reasonable ground of suspicion, supported by circumstances sufficiently strong in themselves to warrant a cautious man in believing the accused to be guilty." State v. Streeter, 283 N.C. 203, 207, 195 S.E.2d 502, 505 (1973) (citation omitted). "The probable cause standard is incapable of precise definition or quantification into percentages because it deals with probabilities and depends on the totality of the circumstances." Maryland v. Pringle, 540 U.S. 366, 371, 124 S.Ct. 795, 157 L.Ed.2d 769, 775 (2003).
"The fact that appellant was in a neighborhood frequented by drug users, standing alone, is not a basis for concluding that appellant himself was engaged in criminal conduct." Brown v. Texas, 443 U.S. 47, 52, 99 S.Ct. 2637, 61 L.Ed.2d 357, 362-63 (1979). Under Brown, the defendant's presence in an area characterized by law enforcement as "high crime" does not alone justify his seizure.
The majority notes Officer Kershaw's statement that there had previously been drug arrests in the area to support its determination that the officer had reasonable grounds to seize the defendant. However, as the majority notes, police had received no calls concerning drug activity in the area where defendant was seized. The relevant exchange was as follows:
[Defense counsel] So you would say that was a drug area?
[Officer Kershaw] We've made drug arrests in the area before, yes.
[Defense counsel] But you didn't receive any calls about drugs being sold on that day?
[Officer Kershaw] Correct.
Further, Officer Kershaw testified that he had not seen defendant prior to the encounter and thus had no reason to suspect defendant might use or deal with illegal drugs.
Although an area previously known for drug arrests may be one factor to consider in determining reasonable suspicion and probable cause, our courts have indicated that when there have been no recent arrests in the area, such a factor does not carry substantial weight. State v. Butler, 331 N.C. 227, 233, 415 S.E.2d 719, 722 (1992) ("[the police officer] observed defendant not simply in a general high crime area, but on a specific corner known for drug activity and as the scene of recent, multiple drug-related arrests.") (emphasis supplied); In re J.L.B.M., 176 N.C.App. 613, 621, 627 S.E.2d 239, 244 (2006) (In determining there was no reasonable suspicion, the court stated, "Officer Henderson did not observe the juvenile committing any criminal acts, nor had there been other reports of any criminal activity in the area that day.").
Since there was no evidence of any recent drug activity in the area in question, this fact adds little support to the majority's assertion that the officer had probable cause to search defendant, especially given the fact that Officer Kershaw testified that no drug activity *140was reported on the date in question. Officers were not responding to any reports of drug activity and had no specific reason to suspect that any illegal activity may be afoot. While a neighborhood's character as a high-crime area may be a factor in determining the existence of reasonable suspicion or probable cause, I find such a factor has little weight when, as here, there is no indication of recent drug activity.
The majority also relies on the fact that defendant turned his head and seemed reluctant to engage in conversation with Officer Kershaw. However, this fact is indicative of nothing more than a desire on the part of defendant to avoid speaking with police. Unless defendant was seized prior to Officer Kershaw questioning him, he was free to disengage from the encounter with Officer Kershaw. See generally State v. Corbett, 339 N.C. 313, 326, 451 S.E.2d 252, 258 (1994). If defendant was seized at the point Officer Kershaw questioned him, his seizure could not have been based on any other factor besides his presence in a high-crime area. Such a seizure would clearly violate defendant's Fourth Amendment rights as articulated in Brown. Accordingly, any evidence discovered from such a seizure would be fruit of the poisonous tree and subject to suppression. Wong Sun v. United States, 371 U.S. 471, 83 S.Ct. 407, 9 L.Ed.2d 441 (1963). Thus, defendant had a legal right to turn away from the officer, or alternatively, was illegally seized at that moment.
Lastly, the majority relies on the fact that defendant appeared to have some unknown object in his mouth. Despite the majority's assertion to the contrary, the fact that defendant appeared to have something in his mouth cannot provide probable cause, as the object very well could have been gum, a piece of candy, or a breath mint. Officer Kershaw himself admitted that the item could have been any number of things besides contraband.
[Defense counsel] You couldn't tell what was in his mouth[?]
[Officer Kershaw] Not at that time, no.
[Defense counsel] You didn't know if it was a piece of gum[?]
[Officer Kershaw] Correct.
[Defense counsel] You didn't know if it was a piece of hard candy[?]
[Officer Kershaw] Correct.
[Defense counsel] You didn't know if it was just the way that he talks[?]
[Officer Kershaw] Possibly.
In support of its holding, the majority relies on State v. Watson, 119 N.C.App. 395, 458 S.E.2d 519 (1995), which is distinguishable from the case sub judice. In Watson, the defendant was observed in an area where officers constantly made drug arrests by an officer who knew the defendant had previously been arrested on drug charges. Upon seeing the officer, the defendant hurriedly placed something in his mouth, began walking away from the officer, and attempted to take a drink of a beverage. Based on the totality of the circumstances, this Court determined the officer's demand was reasonable when he ordered defendant to spit out the contents of his mouth.
The majority misstates Watson's scope and ignores crucial distinctions between Watson and the instant case. In Watson, the officer was able to form a more particularized suspicion than the officer in this case, given the fact that the defendant, a known drug user in a specific location notorious for drug sales, was observed hurriedly placing something into his mouth and then trying to swallow the object by taking a drink of a beverage when he saw the police approaching. In this case, there is no evidence that defendant was a known drug user, and no evidence that he hurriedly tried to place any item in his mouth as the officers approached him. Here, officers simply approached some individuals and noticed that defendant turned his head and, when he spoke, appeared to have some indeterminate object in his mouth. For the reasons stated above, these facts fall short of the probable cause standard.
I believe the facts of this case are more similar to those in State v. Fleming, 106 N.C.App. 165, 415 S.E.2d 782 (1992). In Fleming, an officer observed two individuals walking in an area where crack cocaine was regularly sold. The officer first told the individuals to "hold it a minute" and then said, "Come here." When the officer patted *141one of them down for weapons, he felt an object and asked what it was. The defendant admitted the object was crack cocaine.
In reversing the defendant's conviction, we determined that the officer had no reasonable, articulable suspicion to seize the defendant in that the officer had no specific reason for suspecting any criminal wrongdoing. Brown is also similar to the case sub judice. In Brown, officers detained a defendant based on vague suspicions formed after seeing two individuals walk away from each other in an alley located in a high-crime area. The court noted that vague suspicions of wrongdoing are insufficient to justify a seizure. I believe this case is more in line with Fleming and Brown, and disagree with the majority's determination that Officer Kershaw had grounds to stop and search defendant.
The totality of the circumstances in this case can be summarized as such: an officer observed an unfamiliar individual who was not a known drug user or a criminal on a day in which no drug activity had been reported in the area and who seemed reluctant to speak with police and appeared to have some unknown object in his mouth. These facts, taken together, in no way permit a conclusion that Officer Kershaw had probable cause to search defendant's person.
To hold otherwise would allow police to search any individual located in an area where past crimes have occurred who exhibits a desire to be left alone and either has something in his mouth or speaks with a speech impediment. Such a holding eviscerates the protections of the Fourth Amendment and lowers the probable cause standard to allow police to conduct intrusive searches of residents of neighborhoods plagued by crime on the barest of suspicions. Because I believe there was no probable cause justifying the search, I see no need to address the majority's assertion that exigent circumstances existed. As the majority recognizes, a warrantless search of the person requires both probable cause and exigent circumstances. State v. Pittman, 111 N.C.App. 808, 812, 433 S.E.2d 822, 824 (1993).
In conclusion, I dissent from the majority's determination that Officer Kershaw had grounds to stop and search defendant. However, I concur with the majority's determination that defendant was competent to stand trial and that there was insufficient evidence that defendant intended to sell or deliver crack cocaine. For the foregoing reasons, I would remand this case to the trial court for a new trial with evidence gathered from the illegal search and seizure suppressed.